Citation Nr: 1636673	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  12-35 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for human immunodeficiency virus (HIV), to include as secondary to posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to PTSD. 


REPRESENTATION

Appellant represented by:	Chris Attig, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force (USAF) from April 1990 to April 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  By that rating action, the RO denied service connection for HIV and OSA, each to include as secondary to service-connected PTSD.  The Veteran appealed these determinations to the Board.

In November 2015, the Veteran testified before the undersigned at a video conference hearing conducted via the above RO.  A copy of the hearing transcript has been associated with the Veteran's electronic record.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds that prior to the review of the claims of entitlement to service connection for HIV and OSA, each to include as secondary to service-connected PTSD, additional substantive and procedural development is required as outlined in the indented paragraphs below.  The Board will discuss the reasons for remand separately below.


I. Substantive Development

i) HIV

The Veteran seeks service connection for HIV.  The Veteran primarily contends that his HIV is secondary to his service-connected PTSD based on military sexual trauma (MST).  Specifically, he maintains that he self-medicated his PTSD symptoms with sexual encounters.  (Transcript (T.) at page (pg.) 11).  He also maintains that the anal fissure he had removed in 2003 was the result of the in-service MST, which, in turn, increased his risk for the development of HIV.  (T. at pg. 10).  

In March 2011, a VA examiner provided a negative nexus opinion on the direct secondary service connection component of the claim.  (See March 2011 VA respiratory examination report).  The VA examiner concluded, after a review of the Veteran's record, notably an absence of HIV symptoms during service and post-service evidence of a clinical diagnosis of the same in 2003, and medical literature, that large scale studies had shown an incidence of 0.4 percent seroconversion after a single exposure to HIV infection.  According to the examiner, there was a 99.6 percent chance of not converting to HIV positive status following a single exposure (e.g. the Veteran's MST).  The VA examiner further maintained that in the Veteran's case, a diagnosis of HIV positive had not been made during military service or for nine (9) years after service separation and that he had engaged in post-service homosexual activity.  The VA examiner determined that the Veteran's regular homosexual activity was a much more significant risk factor for the development of HIV positive than a single exposure from 10 to 11 years prior to the development of HIV positive status.  

Thus, in view of the foregoing, the VA examiner concluded that it was less likely than not that the Veteran's HIV positive status was secondary to his PTSD/military sexual trauma.  (See March 2011 VA Respiratory examination report at pg. 9).  The VA examiner did not, however, provide any opinion as to whether the Veteran's HIV had been aggravated (permanently worsened beyond its natural progression) by his service-connected PTSD.  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310 (2015), and compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, a remand is necessary to have the March 2011 VA examiner provide an addendum opinion that addresses the aggravation component of the Veteran's service connection claim for HIV and to have him provide supporting rationale for all opinions expressed.

In addition, during the hearing before the undersigned, the Veteran's attorney maintained that in rendering the foregoing opinion, the VA examiner did not take into account the fact that the Veteran's post-service homosexual activity had included protected and consensual relations, as opposed to the in-service rape that was non-consensual and was performed without the use of any sexual prophylactics.  Thus, on remand, the VA examiner will be requested to address this contention in formulating his addendum opinion.   

ii) OSA

The Veteran seeks service connection for OSA. The Veteran primarily contends that his OSA is secondary to his service-connected PTSD based on MST.  (T. at pg. 16).  In March 2011, a VA examiner provided a negative nexus opinion on the direct secondary service connection component of the claim.  (See March 2011 VA respiratory examination report).  After a review of the Veteran's history and physical examination of the Veteran, review of the record, to include the Veteran's treatment records from the North Texas VA System, and medical research, the VA examiner opined that it was considered less likely than not that the Veteran's sleep apnea was due to his PTSD/military sexual trauma, and that it was more likely due to obesity and smoking.  (See March 2011 VA respiratory examination report at pages (pgs.) 2, 4).  38 C.F.R. § 3.310; Allen, supra.  Thus, a remand is necessary to have the March 2011 VA examiner provide an addendum opinion that addresses the aggravation component of the Veteran's service connection claim for OSA and to have him provide supporting rationale for all opinions expressed.


II. Procedural Development 

In addition, the Veteran has not been provided notice in accordance with the Veterans Claims Assistance Act (VCAA) that addresses the requirements for a claim for service connection for HIV and OSA  on a secondary basis in accordance with 38 C.F.R. § 3.310; Allen, supra.  Thus, on remand, the Veteran should be provided VCAA notice for the requirements of substantiating his claim for service connection for HIV and OSA, each to include as secondary to the service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA notice that addresses the requirements for claims of entitlement to service connection for HIV and OSA, each claimed as secondary to the service-connected PTSD in accordance with 38 C.F.R. § 3.310 (2015).  This notice must also inform the Veteran of which information and evidence, if any, that he is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on his behalf.
   
2.  Obtain addendum opinions from the VA examiner who performed the March 2011 VA respiratory examination, or other appropriate qualified clinician if the May 2011 VA examiner is not available, regarding the Veteran's claims for service connection for HIV and OSA, each to include as secondary to the service-connected PTSD.  The March 2011 VA examiner, or other appropriate qualified clinician, is requested to provide an opinion in response to the following: 
   
a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's HIV and/or OSA were caused or aggravated (i.e., permanently worsened beyond the natural progress of the disorder) by his service-connected PTSD?

If secondary aggravation is found, the examiner should attempt to determine the baseline level of severity of the HIV or OSA before the onset of aggravation.
   
In responding to the foregoing question and regarding the Veteran's HIV, the March 2011 VA examiner, or other qualified clinician, must address the Veteran's contention that he engaged in homosexual encounters in order to self-medicate his PTSD symptoms.  (See T. at pg. 11). 

 b) If it is determined that the Veteran's HIV and/or OSA has/have been aggravated (permanently worsened) by his service-connected PTSD, the March 2011 VA examiner, or other qualified clinician, should identify the baseline level of HIV and/or OSA and the degree of disability due to aggravation.
   
c) If and only if the March 2011 or other VA examiner determines that the HIV and OSA were not caused by the service-connected PSTD, should he or she then provide an opinion that addresses the following question:  Is it at least as likely as not (50 percent probability or greater) that the Veteran's HIV and OSA are etiologically related to, or had their onset during, a period of military service?  
   
In responding to the foregoing question and concerning the Veteran's PTSD, the March 2011 VA examiner, or other qualified clinician, should address the Veteran's reports that his post-service homosexual sexual relations were consensual and involved the use of sexual prophylactics, as opposed to the in-service rape that was non-consensual and did not involve the use of prophylactics.   (T. at pg. 8.)

Concerning the Veteran's OSA, the March 2011 VA examiner, or other qualified clinician, should address the Veteran's testimony before the undersigned that he would wake-up gasping for breath and had difficulty concentrating during military service.  (T. at pg. 16). 

The March 2011 VA examiner, or other qualified clinician, is asked to phrase his or her opinion in terms of whether it is "more likely than not" (a probability of greater than 50 percent), "at least as likely as not" (a probability of 50 percent or greater), or "less likely than not" (a probability of less than 50 percent).
   
If the March 2011 VA examiner, or other qualified examiner, determines that another examination is necessary to provide the requested opinion, one should be scheduled.
 
All findings, along with a fully articulated medical rationale for all opinions expressed, must be set forth in the examination report. 

If the March 2011 VA examiner, or other appropriate qualified clinician, determines that he or she is unable to provide the requested medical opinions without resort to speculation, this should be indicated in the report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 
 
3.  Readjudicate the issues of entitlement to service connection for HIV and OSA, each to include as secondary to PTSD.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his attorney must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

